 HAVEN NMANOR HIEAI t R:IAII D) FA(CILII-YHaven Manor Health Related Facility and l)istrict1199, National Union of Hospital and Health ('areEmployees, RWDSU,. AFI-CIOHaven Manor Health Related Facility and leisure-Time Recreation Service, Inc., a/k/a In-Service In-stitute of New York and District 1199, NationalUnion of Hospital and Health Care Employees,RWDSU, AFL-CIOHaven Manor Health Related Facility and District1199, National Union of Hospital and Health CareEmployees, RWDSU, AFL-CIO and Local 1115.Joint Board, Nursing Home and Hospital Employ-ees DivisionsHaven Manor Health Related Facility and IsraelElbaz. Cases 29-CA-5489, 29-CA 5911, 29-CA5659, 29-CA.-5745, 29-CA 5746, and 29 CA 5777June 25. 1979DECISION AND ORDERBY MEMHERS PENEI.I.O, MIRPHY. ANI) TRt:ESI)AI.iOn September 29, 1978. Administrative Law JudgeElbert P. Gadsden issued the attached Decision inthis proceeding. Thereafter, Local 1115, Joint Board.Nursing Home and Hospital Employees Divisions,the Party in Interest, herein called Local 1115, filedexceptions and a supporting brief, and the GeneralCounsel filed limited exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings. findings.' andconclusions2of the Administrative l.aw Judge.'I Loc.al I 15 has excepted to certain credibiliht findings Iade hs the Ad-ministrative Law Judge. It is the Board's established plic n to overrulean administrative law judge's resolutions with respect to credihilh. unlessthe clear preponderance ol all of the relesant eidence coninces us hat theresolutions are incorrect Standard De- Ilsi/l Podwl is. lh( .91 N lRB 544119501. entid 188 F2d 362 (3d Cir 1951) We have carctull examined therecord and find no basis ltr resersing his findingsThe General Counsel has excepted to the Adrllllstsratlle law Judgesreference to Stanley Israel as the (Charging Part wuhen. n lact. Israel servedlonly as an rganizer for istrict 1199. National It nion ofI li spiral and Health Care Imployees. RWI)St.S AI:l ('1() herein called )listric 199We herebN correct the Administrative Law Judge's nadierient error Ir thisregard. We fuirther note that In his Decilsin the Admililslrattie Iaw .u Idgefound that Supervisir (hervr I Btmrr) hd shclited 13 authorlizalll, crds onbehalf of local I 1 15 prior t March 4. 1977. the iate It demandedr rec.gsil-tionn Examination of the rccord indicates thal it sic i t l lll an tlnide-termined number ot the 11 cards s'Igned on behalt ilt I socal Ills tI he error IORDERPursuant to Section iO(c) of the National aborRelations Act, as amended, the National Ihabor Rela-tions Board herebh orders that Respondent l eisure-Time Recreation Service. Inc.. a/k /a In-Service Insti-tute of New York. Queens New York. its officers,agents. successors. and assigns. shall:1. Cease and desist from:(a) Entering into or giving effect to a subcontract-ing agreement or arrangement between it and HavenManor Health Related Facility. herein called HlavenManor, where a purpose of' such subcontracting ar-rangement or agreement was to discourage the em-ployees of the vocational and recreational depart-ments or other employees emplo\ed at Itav;en Manorfrom becoming or remaining members of I)istrict1199. National Union of Hospital and Health ('CareEmployees, RWDSU. AFL-CIO. or an other labororganization.(b) Interrogating its employees concerning theirmembership in. activities on behalf of. or sympath inor for District 1199. or any other labor organization.(c) Threatening its employees ith discharge orother reprisals if they become or remain members ofDistrict 1199, or any other labor organization. or ifthey give any assistance or support to it.(d) Announcing to its employees emplo)ed in therecreational and vocational departments at HlavenManor that said emploNees are ineligible to join Dis-trict 1199, or an) other labor organization, becausethe operations of said departments had been subcon-tracted, or warning said employees to refrain frombecoming or remaining members of District 1199. orany other labor organization, or to refrain from giv-ing any assistance or support to [)istrict 1199 orother labor organization.(e) Promising its employees job securitN or otherbenefits and improvements in working conditions ifthe A\dministlatie l.a, Judge's findings. however does not aflecl olr agreement with his ultimate conclusions herein.2 Inasmuch as the collechtie-hargaining agreement executed hs Respon-dent Halen Manor and i)istrict 1199 on Ma 27. 1978. remledies the illegedSec 8(a(2) and (5) violatlions we grant l)lstrict 1199'- and (iener.al ('oin-,el's request to withdra'l these allegasions from the clmpilainl'We note that the Adnlinislratire l.aw Judge ound that fr the period ttheir subcontracting arranigement. :e. between March .allld Ma 21. 1177.Respondents lteli Mlanor nd I .esure-Tillle ere jllill enlp s ixv wlthresplect to the violations flosnd it have heen con mmillted We agree Ve turther note. however. that in his recommended Order directed toward Resrpn-dent I eisurc- I lle the Adnlintrtlive law Judge relerred o tintair lhaorpractice h? Repondeint Ilaxen Mano i.r that were coitlltted hetre the silhcointracllng arrangeenll hegan ll itordlg. .we hlae revised the ()rdel dreted twsard Respondent liure- line t t sltlide o1l those nlllr labhorpractices which wrere conitted during the I the Iollnl-nlploserrelltionship We his e ilso-added a Iliccel to t1t(lss h t eec. s hli the \dlitls-traIlse I .hl Judge Otlllied, rexpecting thie sl Iosonii tfound gliirxt Respondent leisurc- I ime243 NLRB No. 939 I)I (ISI()NS ()O NAIONI. I.ABOR Rl)AI.AIIONS BOARI)they refrain ronm becoming or remaining meblhers ofDistrict 1199. or from giving any assistance or sup-port to said labor organization.(f) Discouraging membership to District 1199, orany other labor organization, by discharging or rel'us-ing to reinstate or by reducing the working hours of'any of its employees, or in any other manner discrimi-nating in regard to hire or tenure of employment orany other term or condition of employment.(g) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of therights guaranteed them under Section 7 of' the Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a) Jointly and severally with Haven Manor makeemployees Bonnie Weiss, Sheldon Friedman, andJoAnn Goldberger whole for any loss of' earningsthey may have suffered by reason of their dischargesin May 1977. with interest.(b) Rescind any and all subcontracting agreementswith respect to the recreational and vocational de-partments at Haven Manor.(c) Post at its facility in Queens, New York. copiesof the attached notice marked "Appendix."4('opiesof said notice, on forms provided by the RegionalDirector for Region 29, after being duly signed by itsrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it fir 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered.defaced, or covered by any other material.(d) Notify the Regional Director fr Region 29 inwriting, within 20 days from the date of this Order.what steps the Respondent has taken to comply here-with.4 In the event that this Order s, entorced bh a Judgmentl of I nited Slilt'sCourt of Appeals, the words in the notice reading "Posted hb Order ot theNational L.abor Relations Board" shall read "Posted Pursuant to a Judgmetnlofl' the United States Court of Appeals Inlrcing an Order o the NationalLabor Relations Board APPENI)IXNOTI(E To EMII.(o\r.Y:SPOSTIl:) BY ORDI)R O() I 111NAIIONAI. LABOR Rtl:.AII()NS BOARDAn Agency of the United States GovernmentWi WI.I. NI enter into or give effeect to asubcontracting agreement or arrangement be-tween ourselves and Haven Manor Health Re-lated Facility, where a purpose of such a subcon-tracting arrangement or agreement is todiscourage the employees of' the ocational andrecreational departments or other employees em-ployed at Haven Manor from becoming or re-maining members of IDistrict 1199. Nationallinion of' Hospital and Health ('are Employees.RW )SU, AFL ('10. or any other labor organi-zation.WI: \WII.I. NO)I interrogate our employees con-cerning their membership in, activities on behalfof' or sympathy in or for [)istrict 1199, or anyother labor organization.Wi: W1I. NOI threaten our employees withdischarge or other reprisals if' they become or re-main members of District 1199, or any other la-bor orga nization, or if they give any assistance orsupport to it.Wl: \vII.. N()I announce to our employees em-ployed in the recreational and vocational depart-ments at Haven Manor that said employees areineligible to join District 1199. or any other labororganization, because the operations of said de-partments had been subcontracted, and \\i: wll INo( warn said employees to refrain froil becom-ing or remaining members of IDistrict 1199 orany other labor organizition. or to reftrain fromgiving any assistance or support to [)istrict 1199,or any other labor organization.Wi. wi5v.l NOI promise our emploeesjoh secu-rity or other benefits and improvements in work-ing conditions if they refrain from becoming orremaining members of' [)istrict 1199, or from giv-ing any assistance or suipport to said labor or-ganization.WiL \vII NOtl discourage membership in Dis-trict 1199, or any other labor organization bydischarging or refusing to reinstate or by reduc-ing the working hours of' any of our employees,or in any other manner discriminating in regardto hire or tenure of employment or any otherterm or condition of employment.WtE wll 1 NOI in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.WI; Wl.I. jointly and severally with avenManor make employees Bonnie Weiss SheldonFriedman. and JoAnn Goldberger whole for anyloss of' earnings they may have suffered b rea-son of' their discharges in May 1977. with inter-est.Wi \vii1i. rescind ainy and all suhcontractingagreements with respect to the recreational andvocational departments at Haven Manor.Lt:istlRI-TIMI: RIA RAIION SiR\ I: , IN(.401 HAVEN MANOR HIIEALTH REIATED FACII.ITYDECISIONSIAI EMtNT ()I: tiE CASEElB.ERT D. GAD)SI)DN, Administrative l.aw Judge: Pursu-ant to charges filed in Cases 29 (CA 5489 on May 3. 1977:29 CA-5659 on May 19. 1977: 29:CA 5745 on July 5S1977; 29-C('A 5746 on July 5. 1977; and 29-CA-5911 onSeptember 14. 1977. by District 1199. National Union ofHospital and Health Care Employees. RWDSU,. AFL-CIO, herein called District 1199. against Haven ManorHealth Related Facility. herein called Respondent HavenManor. and Leisure-Time Recreation Service. Inc.. hereincalled Respondent Leisure-Time. and Case 29-CA 5777 onJuly 19. 1977, by Israel Elbaz. herein called Elbaz or theIndividual Charging Party, the Regional Director for Re-gion 29 issued a complaint in Case 29-CA 5489 on April25, 1977: a consolidated complaint in Case 29 CA-56595745 on August 4. 1977: a complaint in Case 29 CA 5777on August 30. 1977: an amended complaint in Case 29CA-5746 on September 21, 1977: and a complaint in Case29-CA 5911 on September 30. 1977.In substance, the above-described complaints allegedthat on February 24. 1977. Respondent Haven Manor dis-charged employee Texidor Ortiz because of his activities onbehalf of and in support of District 1199: that on February20. 1977. Respondent Haven Manor changed the work shiftof all kitchen employees so as to discriminate against thembecause they joined and/or supported District 1199: thaton or about March 15. 1977. Respondent Haven Manorentered into a subcontract for vocational and recreationalservices with Respondent l.eisure-Time in order to discour-age the membership in and support for District 1199: thatsince March 15, 1977. Respondent Haven Manor and Re-spondent eisure-Time have refused to bargain with Dis-trict 1199 on behalf of their vocational and recreationalservice employees, even though District 1199 is the legalrepresentative of said employees; that Respondent's refusalto so bargain with District 1199 constituted discriminationagainst said employees for joining and supporting District1199 and was intended to undermine the majority status ofDistrict 1199; that during February-April 1977 Respon-dent Haven Manor threatened Individual harging PartyIsrael Elbaz with discharge unless he discharged certainemployees supporting District 1199. and on May .1977.Respondent Haven Manor constructively discharged IsraelElbaz for his refusal to discharge said employees and hassince refused to reinstate him; that Respondent threatenedits unit employees with layoff if they voted for District 1199and unlawfully interrogated employees prior to the sched-uled representation election of its unit employees; that itdischarged an employee (Bonnie Weiss) and three otheremployees and terminated the subcontract for said services.all for the purpose of discouraging membership in and sup-port for District 1199: that Respondent Leisure-Time madestatements to its employees why they could not join a labororganization and interrogated employee Robin Ginsbergabout her membership in and activities on behalf of District1199; that Respondents laid off six employees and modifiedthe employment status of three other employees by reduc-ing their hours of work because of their joining and/or sup-port of District 1199; and that Respondent Haven Manorand/or Respondent Leisure-Time unlawfully assisted l.ocalI 115 by hiring its members in order to enable them to votein a representation election and to promote the organiza-tional activities on behalf of Local I 115, with the purposeof defeating the selection of District 1199.Pursuant to Section 102.33 of the Board's Rules andRegulations, Series 8, as amended. the Regional Directorfor Region 29 ordered the consolidation of' the ahove-cap-tioned cases and issued a complaint for hearing.Respondent Haven Manor and Respondent Leisure-Time timely filed answers denying that they committed anyviolations of the Act as alleged in the consolidated com-plaint.This case was heard before me on various dates in themonths of December 1977 and February. April. and May1978. The hearing was closed on May 31, 1978. Upon thestipulations and settlement agreements described hereinand the entire record, including my obser ation of' the wit-nesses, I hereby make the following:FINDIN(GS ( F II. J RISI)I( II()NRespondent Haven Manor is an individual proprietor-ship duly organized under. and existing by virtue iof laws ofthe State of New York. At all times material herein. Re-spondent Hlaven Manor has maintained its principal officeand place of business at 1441 Greenport Road in the countyof Queens, ('ity and Slate of New York, were it is. and hasbeen at all times material herein, continuously engaged inthe operation of a health relaled fllcilitv and related ser-vices.I)uring the past ;lar, ia represcnltlive period. Respon-dent ;las en Manllr. in the course of its business. derivedgross revenues in excess of $ I().(XK). During the past year.also a representative period of annual operations. Respon-dent, in the coursel-c and conduct of its business, purchasedand caused to he transported and delivered to its place ofbusiness goods and materials valued in excess of $50.000which were transported and delivered to its place of busi-ness and received fr)om enterprises located in the State ofNew York. each of hich other enterprises had receivedsaid goods and materials in interstate commerce directlyfrom States of' the United States other than the State ofNew York.The complaint alleges. Respondent admits. and I findthat Respondent Haven Manor is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.11. ilt I AlOR (IRANIZA^I(ONS IN) (I vt1)The complaint alleges. Respondent Haven Manor ad-mits. and I find that District 1199. National Union of Hos-pital and Health Care Employees. RWDSU, AFL CIO.and Local 1 115., Joint Board. Nursing Home and HospitalEmployees Divisions, herein called Local 1115. are, andhave been at all times material herein, labor organizationswithin the meaning of Section 2(5) of the Act.41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIll. THE RESI)UAI. AlILF.(itI ) UNFAIR L.ABOR PRACTICESThe Respondent Haven Manor is engaged in the opera-tion of a health-related facility and related recreational andsocial service operations at its principal office and place of'business, located at 1141 Greenport Road in the county ofQueens, City and State of New York.On October 13, 1976, the Board issued a Decision in Ha-ven Manor Health Related Facility, 226 NLRB 329 (1976).of which, upon request of counsel for the General Counsel,I take administrative notice. The respondent in the above-cited case is the same Respondent Haven Manor herein.There the Board found that Respondent had violated Sec-tion 8(a)(1) and (2) of the Act by rendering, inter alia, un-lawful assistance to Local 1115 by soliciting employees tosign Local 1115 authorization cards, by threatening em-ployees with the loss of their jobs if they did not sign LocalI 115 cards, by promising employees job security if they didsign such cards, by extending recognition to Local 1 15 andexecuting and maintaining a collective-bargaining agree-ment with Local 1115, and by deducting initiation fees anddues from the employees' paychecks and paying the sameto Local I 115.As a result of the above-recited findings, the Board issuedan Order setting aside the contract between RespondentHaven Manor and Local 1115 and ordered Respondent Ha-ven Manor to ithdraw and withhold recognition rom Local1115 unless and until it had been certified bhv the Board, toreimburse all emploYees or Local 115 dues and initiationfees paid to or withheld hy Respondent Haven Manor, and topost copies of the Board's notice to emplovees, in Spanish andEnglish. Respondent Haven Manor did not fully complywith the Board's Order until June 30, 1977. In fact. Respon-dent's piecemeal compliance with the Board's October 13.1976, Order unfolded with Respondent Haven Manor fi-nally terminating some recognition of Local 1115 as therepresentative of its employees on December 16, 1976. andcomplying with the requirement to post copies of the noticein English and Spanish on December 8, 1976; and. finally,Respondent Haven Manor did not forward the sums of re-imbursement for initiation fees and dues to the RegionalOffice in satisfaction of the Board's Order until April 12,1977.At the hearing the parties stipulated that a unit consistingof all full-time and regular part-time aides, orderlies, li-censed practical nurses, and dietary employees, and exclud-ing all other employees, including registered nurses, the di-rector of nursing services, and nursing supervisors and on-call employees, is appropriate for the purpose of collectivebargaining.The parties also stipulated that the following employeesconstituted the only regular part-time employees employedby Respondent Haven Manor during the period March 4-7:Josephine FrancisGrace HarlestonPhyllis HoustonJacqueline SylviaJessy Bateau ClementSally McCulloughAlise CarrKatherine FeathermanConstance JohnsonEileen O'Brien SchlieperBarbara WellsJeanette EversonHowell ReynoldsIrene HolmesLydia ArceYvonne C. AndrewsElizabeth JohnsonConchita RamsaranVanessa WilliamsLeila VentureSusan SemandoffSarah C'ruzRuth RubinCleopatra BurtonDennis RiceClaudia BarnettIngrid M. ElieLinda Lee StatonEunice HareMudica PhillipsElizabeth TapperJacqueline BascumMerle ShakespearePecola WhiteDavid PatrickSheila MalkaTexidor OrtizNelson FigueroaAnthony BuscagliaMary louise FaustAnthony StanleyMelvin laskinsSteve BlackLouis PerezRita MorrisRosemary SmallsYvonne LindseyBrenda WilliamsDeborah McFarlandJoyce JohnsonYolleta EtieneRoberta McLeanEnid ThompsonMattie SmithCarmen MendezEdward PorzeltKathlean SatchellJosephine ValmyrDennis MurphyMarie MontesBilly QuatermanJames McLauriaPatricia O'Toolel.uis VargasThomas HandyCarolyn HopkinsLawrence WilsonDominick PacettraGerald BoueyMarie WilliamsThe parties further stipulated that there were 14 licensedpractical nurses. 41 aides and orderlies. and 15 dietary em-ployees, for a total of 70 employees.They also stipulated that the following employees wereon call and therefore not eligible to be included in the stipu-lated unit hereinabove described:('ora KingBetty Reed l)avisHenry OsibogunBanna McDanielsJoseph I enry BrownCynthia BrownYolanda PadmoreJeanette HopkinsMichael MarshallThe parties further stipulated that the AdministrativeLaw Judge should determine whether the social service de-partment, vocational department, and recreational depart-ment employees could appropriately be included in theprior stipulated unit.With respect to the above determination. the uncontra-verted evidence of record shows that Sheldon Friedman. JoAnn Goldberger, Bonnie Weiss. Nancy Aaronoff, RobinGinsberg. Cynthia Alexander, Anita Smalls and Sarah Hal-pert were the only employees in the vocational, recreation-al, and social service departments on March 4. 1977.'A. The Organizing Eftbrts of District 1199T'he uncontraverted and credited testimony of severalwitnesses established that starting sometime in January1977 Stanley Israel, organizer for District 1199, stood inI The facts set forth above are undisputed and are not in conflict in therecord.42 lAVEN N1MsN()R IAl 111 R.l l l) IA('It 11Yfront of Respondent Haven Manor's facility on arioiusdates during JanuIar and Fehruar. at which times hespoke with numerous employees as they entered and exitedfrom Respondent Haven Manor's facility. Isreal's conversa-tions with the employees involved his distribution of I)is-trict 1199 authorization cards to the employees and his so-liciting their signatures thereon fr membership. oincidingwith the organizing eflforts of Israel (District 1199). the un-disputed and credited testimony of several witnesses estab-lished that Lucille Buskey. a nurse's aide, asked cook Texi-dor Ortiz whether he wanted to join District 1199 and if hewould help solicit people in the kitchen to sign up for mem-bership. On a Saturday in January Ortiz solicited signaturesfor District 1199 from all of the kitchen employees exceptGerald Bouey and Marie Williams.B. Actions TAeni bv Respondenl laen fluior (otridingwilh Organi:alional flforis o/ its EmlolveceIt was further established by the undisputed and creditedtestimony of dietary employees as well, as by firmer Super-visor and Food Services Director Israel Elbaz, that on Feb-ruary 17. 1977. the dietary employees were inlfrmed ofchanges in their work shifts (working hours) in order tofacilitate making performance evaluations as to who wouldbe kept on and who would be terminated in the event Re-spondent Haven Manor instituted financial cutbacks. For-mer Supervisor lhbaz testified that the real purpose ofchanging the work shifts was to cause the l)istrict 1199adherents to quit or be tired. In other words. he furthertestified, the changes were made with the intent of causingas much inconvenience as possible t;)r the various District1199 supporters so that they would voluntarily quit or pro-vide Respondent Haven Manor with grounds foir terminat-ing the employees who were unable to adjust to their newshift assignments.2On Monday. February 21. and Tuesday, February 22.the administrator for Respondent Haven Manot. AronCuitryn, held meetings of groups of dietary employees dur-ing which a number of such employees were interrogatedby management concerning their membership in and activi-ties on behalf of District 1199. A number of said employeeswere threatened by Respondent Haven Manor with layoffand discharge for having membership in or engaging in ac-tivities on behalf of District 1 199.It is further established by the credited testimonial evi-dence that District 1199 made its demand to RespondentHaven Manor for recognition on March 4. 1977, and theRespondent, by its failure to respond thereto and by itsactivities on behalf of ocal I 1 15, refused to recognize [)is-trict 1199 on March 4 and thereafter. At that time District1199 produced (as entered in evidence) signed membershipcards which, when tabulated against Respondent HavenManor's employee roster, established that it enjoyed a ma-jority status for the following employees in the various de-partments:i credit the testimonial account of Israel Elbaz not only because I waspersuaded by his demeanor that he was testifying truthfully hut also becausehis account is in accord with the logical consistenct of all of the creditedevidence of recordLicensedl practical nurses.Josephine r;ancisPh5lis loustonJacqueline Sl iaJessy Bateau C(lemenlBarbara WellsIrene HolmesAides and orderlies:Lydia ArceConchita RamsaranLeila VentureRuth RubinCleopatra BurtonI.ouis PerezRosemary SmallsDeborah McFarlandEnid Thompson('armen MendezMaudica PhillipsJ.lacqueline BascurLiMerle ShakespearePecola WhiteDietary employeesTexidor OrtizSheila MalkaAnthony StanleyDominick Pacettal.awrence WilsonSaill Mlc('lloughAlise C'arr( onstaince JohnsonllEileen O'Brien SchlieperHowell Re,noldsElizabeth JohnsonVanessa WilliamsSarah CruzDIennis Rice(laudia BarnettRita MorrisBrenda WilliamsJovce JohnsonMattie SmithKathlean SatchilellJosephine Va;lllrMarie MontesBill QuaterilanMar ILouise I austI honas I and\/\tihon,N Buscagliaelclvin Ilask insVocational. recreationa .and social services depart-menIs:Robin (inshergSheldon Friedman('vnthia Alexander.loAnn (ioldbergerBonnie WeissNa nc AaronoffAt the hearing a dispute iarO e oxer one card which w;asdifferent from the majorit ofI the authorizaltion cards usedby District 1199 and challenged b Respondent la\,enManor and local I 115. he card in dispute referred to Dis-trict 1 199 as the (iuild of Professional, Technical and OfficeEmployees. District 1 199. National Union of Hospital andHealth C(are mplosees. Division of RWDSU/AFI CIO.However. the General Counsel was able to show that theconstitution of District 1199. (G.C. Exh. 66) provided inarticle IV that the Guild is merel\ a subdivision of District1199 which was created. along with other subdivisions, tofacilitate the proper administration and effective operationof District 1199. The General Counsel established. withoutdispute, that the Guild was not an independent or separatelabor organization but rather, in fact. a part of I)istrict1199.The essentially undisputed and credited estimon3 of vo-cational. recreational, and social service worker employeesRobin Ginsberg and Sheldon Friedman clearly establishedthat their duties and work relationship were so commingledand intertwined with those of unit employees that they had.and I so find. a mutual community of interest with unitemployees.It was further established bh the corroborated and essen-tiallI undisputed testimony of Robin (iinsberg. SheldonFriedman. JoAnn (ioldberger. and Bonnie Weiss, as well as41 I)DE('ISIONS OF NATIONAI. LABOR R:lATIONS BOARDIthe unconlroverted admission of' Dr. Ilivman Zamf't toCharging Party Stanley Israel. that Respondent HavenManor entered into a subcontract with Respondent Lei-sure-Time and that the latter was to operate the vocationaland recreational departments of Respondent Haven Manorwith the purpose of destroying District 1199's majority sta-tus. apparently under an assumption that a collective-hbar-gaining agreement involving the vocational and recreation-al employees would not be executed. On Monday, March 7.the recreational and vocational department employees wereinformed of' the subcontract to Respondent Leisure-lTime.They were also told that the only change in their employ-ment condition would be the receipt of' their paychecksfrom Respondent Leisure-Time instead of Respondent Ha-ven Manor.The undisputed and credited testimony of Bonnie Weissalso established that in a meeting on March 9. Mr. AronCuitryn, administrator of Respondent Haven Manor. toldher and Nancy Aaronoff that they were being subcontract-ed to Respondent Leisure-Time and that their new boss wasgoing to be Dr. Hyman Zamlt. Weiss asked Mr. Cuitrynwhether the union activity precipitated the change. and Mr.Cuitryn said Aaronoff would not have been able to join theUnion. since she was a supervisor. A meeting of the recre-ation and vocational employees was held on March 27, atwhich time Dr. Zamft, owner and operator of RespondentLeisure-Time, told the employees that he had received apetition from the Board which he did not understand, andhe asked them why the employees were doing this to himand told them that the employvees could not join a union andthat they' were putting their jobs on the line hb filing the peti-tion. Dr. Zamft further questioned the employees as to whosigned for the Union.During the operation of the subcontract between Re-spondent Haven Manor and Respondent Leisure-Time. thecredited testimony and records or evidence establish thatPat Weiss, consultant to the recreational department. wason Respondent Haven Manor's payroll at all times andeven after the subcontract agreement: that Weiss was re-sponsible for program compliance with state regulations:and that Fink was also on the payroll of Respondent HavenManor. even though he was the consultant to the vocationaldepartment. Both of these employees reported directly toRespondent Haven Manor's Administrator Cuitryn. More-over, these two persons, Weiss and Fink, directed the dailyactivities of the other recreational and vocational employ-ees.After a short and turbulent subcontractor's relationshipwith Respondent Haven Manor, Respondent Leisure-Timeterminated its subcontractual arrangement with Respon-dent Haven Manor. effective May 23. District 1199 orga-nizer Stanley Israel testified that Dr. Zamft admitted beingapproached by Respondent Haven Manor on March 6 toconsummate an agreement with the purpose of keeping theemployees out of the Union. and as a way of making somequick money. he assented to do so. Israel further testifiedthat Zamft told him he ultimately would up losing moneybecause Respondent Haven Manor refused to pay moremoney. Coinciding with the termination of the subcontractwith Haven Manor. all of the employees for Leisure-Timewere terminated effective May 23.The credited evidence of' record further established thatapproximately 13 cards solicited on behalf of' Local 1115prior to March 4. 1977. were solicited by Cheryl Boue.The food service director for tHaven Manor, Israel Elbaz,and Mary Louise Faust. dietary aide. credibly testified thatC(hernl Bou'i: was a low-level supervisor who possessed au-thority to direct employees in their work, assigned themwork, and disciplined employees and that she had access toemployer records. C'heryl Bouey testified that her title wasassistant dietitian from sometime in 1976 until August 26,1977. She admitted that it was her job to open the kitchenand "see that the work was done" and that she assigned thedietary employees to do the various tasks inside the kitchen.Bouev was examined as an adverse witness, and as I oh-served her testily, she was considerably hostile and obvi-ouslN partial in her testimony in favor of' Respondent Ha-ven Manor. I therefore discredit C('heryl Bouey's denial of'her supervisory status and credit the testimonial versions of'Israel lbaz and Mary Louise aust. because not only wasI convinced the latter were testifying truthfully, but also thelogical consistency of all the evidence of' record clearly sup-ports their version.Based upon the foregoing credited evidence. I concludeand find that prior. and for a short time subsequent. toMarch 4. Cheryl Bouey was a supervisor within the mean-ing of the Act.At my request the parties. during various stages of thisproceeding, engaged in efforts to achieve a settlement of theissues raised by the pleadings and the evidence. On May 8.1978. Henry C. Woicik. Esq., of Portnoy, Missinger & As-sociates, of' Jericho, New York, joined this proceeding as"of Counsel" for Respondent Haven Manor in furtheringthe efforts of' the parties to achieve a settlement.Neither Respondent Leisure-Time nor Respondent Ha-ven Manor assumed any effort to put on evidence in thedefense of the evidence against Leisure-Time's involvementin the allegations in this proceeding. Consequently, basedupon the foregoing credited testimony and evidence of rec-ord. I conclude and find that Respondent Leisure-Time andRespondent Haven Manor violated the Act in the followingrespects:I. By knowingly entering into a subcontractual arrange-ment designed to discourage employees from joining orsupporting District 1199 and encouraging employees tosupport Local 1115.2. By telling employees they' did not need a union andcould not join a union (District 1199).3. By telling employees they were laying their jobs on theline by joining a union (District 1199).4. By threatening employees with the loss of their jobs ifthey joined a union (District 1199).5. By being a part of the whole scheme as an integratedemployer with Respondent Haven Manor, in dischargingemployees. reducing their hours of work. giving them differ-ent work assignments, and establishing a new and morestringent system of performance evaluations and warnings,all for the purpose of causing employees to resign or provid-ing a basis upon which they could be discharged by Re-spondent Haven Manor.6. By threatening employees with loss of their jobs ifthey joined a union (District 1199).44 IIA\V N MANOR IIAI.IF R A II) fA(ll.l I Y7. By being a part of' the whole scheme. as an integratedemployer with Respondent Ilaven Manor. in discriminator-ily discharging employees. reducing their hours of work.giving them different work assignments. and estahlishing anew and more stringent system of job pertfirmance evalu-ations and warning, all for the purpose of causing employ-ees supporting District 1199 to resign their jobs or prook-ing them into providing an evidentiary basis forRespondents to discharge them.In short, Respondent l.eisure-'ime is an integrated em-ployer with Respondent Haven Manor and is jointly andseverally responsible with Respondent ilaven Manor forviolations of the Act found herein.Settlement agreements executed by Respondent HavenManor and District 1199Respondent Haven Manor and District 1199 entered intosettlement agreements (G.C. Exh. 81 and 82) executed nearthe conclusion of this proceeding, which provided a corm-plete remedy of all of the 8(a)(l) and (3) violations thatwere alleged in the complaint and essentially substantiatedat the hearing. The agreements provide that all alleged8(a)(3) discriminatees waived reinstatement and agreed toaccept full hackpay plus 7 percent as computed b the Re-gional Office.'The order portions of the two settlement agreements pro-vide that Respondent Haven Manor cease and desist rom:discouraging membership in District 1199, or anyr other la-bor organization: directly or indirectly interrogating em-ployees concerning their concerted activities: threateningemployees with layoff, discharge or other reprisals becauseof their protected concerted activities; changing workschedules or working hours of the dietary employees or as-signing them to less desirable work shifts in olrder to dis-courage membership in District 1199. or any other labororganization: threatening to close its facilities if District1199 becomes its employee representative: subcontractingthe social service department to S & R Consulting Corpora-tion or the recreational and vocational departments to Re-spondent Leisure-Time. or any other subcontractors. wherean object of such subcontracting is to discourage member-ship in District 1199 or any other labor organization: an-nouncing to various employees that they were unable tojoin a labor organization: and reducing hours of its employ-ees or issuing poor evaluation reports, where the object ofall the above activity is to discourage membership in Dis-trict 1199. or any other labor organization.Respondent Haven Manor, in addition to making wholethe various discriminatees. affirmatively agreed to rescindits subcontract agreements. offer its dietary employees theopportunity to return to their original shifts of employment.and excise the false evaluation reports and warning noticesfrom personnel records of certain employees. RespondentHaven Manor further agreed to post appropriate notices toemployees, as appended to the record, for 60 days. Theabove settlement agreements were not entered into by Lo-cal 1115 or Respondent Leisure-Time.Discriminatee Bonnie Weiss was offered and accepted a lump sum pay-ment of $6,000. which is the equivalent to approximately 85 percent of thebackpay, plus interesl, that was actual due herI agree with counsel for the General Counsel, that inas-much as ocal I11 I was not a parlt in interest to theX(a(I) and (3) allegations. hut only to the (a)(5 allega-tions. its joining or becoming a parts to the agreements isunnecessary.'T'he record notes that to date Respondent Leisure-Timehas ftiled to come forward and execute a settlement agree-ment involving the allegations against it. even though Re-spondent laven Manor. bh withdrawing its answer. admit-ted to being a joint employer with Respondent Leisure-'ime and has agreed to be jointly and severally liable forthe backpay. Since the individual charging part\ discrimi-natee and the other dicriminatees herein were made whole,even without Respondent I.eisure-Time entering into theagreement I find that the settlement agreements provide afull remedy for the discriminatees and provide tor appropri-ate remedies of the unfair labor practices committed byRespondent Haven Manor. and I hereby approve saidagreements. I further lind that both settlement agreements.though lacking nonadmission clauses, provide sufficientstipulationls. as cotunsel for the (General ('ounsel contends.for enforcement of the orders bh a United States Court oflAppeals, should entiorcement of such orders be sought bythe Board.Israel Elbat's withdrawal of' the charge in C('se 29 ('A5777 based upon a non-Board settlementOn the last day of this proceedings (May 31. 1978X) IsraelElbaz moved to withdraw his charge. based on a non-Boardsettlement with Respondent Haven Manor, tor $3.500. witha waiver of reinstatement. No party to the proceeding op-posed the motion, and it was subsequently reduced to writ-ing.Whether )istrict 1199's demand lir recognition on March4. 1977. was ait valid demandThe essential and unrebutted evidence of record clearlyestablished. as previously indicated. that the Board in itsDecision of October 13. 1976, fund that Local I 115 hadbeen unlaw fully assisted by Respondent Haven Manor inits organizational eflbrts. in violation of Section 8(a)12) ofthe Act: that the Board ordered. among other things, thatRespondent Haven Manor cease and desist from executinga contract with Local 1115 or any other labor organizationwhich did not represent an uncoerced majority of employ-ees in the contract unit. deducting dues and initiation feesfrom employees' wages pursuant to employee checkoff au-thorizations and paying the same to Local 1115. giving ef-fect to or enforcing a collective-bargaining agreement ex-ecuted with Local 1115 about January 1975. andsuspending or terminating employees or otherwise discrimi-nating against them in order to encourage their member-ship in Local 1115: and that the Board affirmatively, or-dered that Respondenl, Haven Manor should wirhdraw andwithhold recogtnilion from Local 1115 until said labor organi-zation had been duly certified by the National Labor Rela-tions Board as tile exclusive representative t'.vsuch enployees,that it should reimburse all employees (including employees4 Ilavn tfanor Health Retalud ectit,. 226 NLRB 329 ( 1976)45 I)l ( ISIONS ()O NA I IO)NAI. I H()OR Rl.A II()NS BOARI)who signed l.ocal II 15 cards or the first lime aflcl Res pon-dent Haven Manor lconlm cndj i.s nlt/il ti/ llccl to Lo-cal I 11I 15. rcimrhrsc all ,tnplov'c' i I ( lltrc I f fo[i du/otWid intiioion l/ee pai I Tl rhem o Local 1 15. a;nd iprot op-lroprriael nolic i f/ hi. Order in olh p.soh oi d b'ig/i h.The credited evidence further established that in spite ofthe above-described (October 13. 1976) directives and pro-hibitions of the Board against Respondent Ha'sen Manor.at all times prior and subsequent to March 4. 1977. thelatter nevertheless had not fully complied with the Board'sOrder to reimburse the unit employees for dues and initi-ation fees deducted from their wages and paid to .ocal1115. to post the Board's notice in Spanish and nglish towithdraw and withhold recognition from ocal 11 Is unlessand until it was certified exclusive representative by theBoard, and to cease and desist from soliciting employees tosign authorization cards on behalf of L.ocal 1115 or anNother union. threatening to discharge emplosees ift' they so-licited signatures for membership in District 1199)., and co-ercively interrogating employees about their activities onbehalf of District 1199 or any other labor organi/ation.More specifically, the evidence shows that Local 11 15solicited and obtained signed authorization cards on behalfof Local 1 115 from employees Betty E. Reed on January 3.1977: Supervisor l.ucille Buskey on January 2 1977:Carolyn Hopkins on February 8, 1977: Patricia O'Toole onMarch 3. 1977: and Nelson Figueroa on April 2. 1977. Su-pervisor l.ucille Buskey also solicited authorization cardsfrom the employees of' Respondent Haven Manor on behalfof Local 1115 during the concurrent organizing period.January March 3. 1977. During said organizing period Lo-cal I115 presented union authorization cards signed by 13employees dated prior to March 3, 1977. and 7 such autho-rization cards signed in the month of April 1977. I)uringthe same period and up to March 4. 1977. the date onwhich District 1199 made telegraphic demand for recogni-tion upon Respondent Haven Manor. District 1199 undis-putedly presented evidence that it had a minimum of I Icards out of 14 licensed practical nurses. 27 cards out of' the41 aides and orderlies, 9 cards out of' the 15 dietary aides.and 6 cards out of the 8 employees in the recreational. o-cational, and social service departments.There was no probative evidence introduced at this pro-ceeding which indicated that any' of the authorization cardsfor District 1199 were not authentically executed. However.my comparative examination of the signatures on District1199 cards with the corresponding signatures on the indi-vidual employees' W-2 forms, obtained from the businessrecords of Respondent Haven Manor, convinced me thatall of the signatures on District 1199 cards were genuine.and the cards were validly executed. This is so in spite ofthe unlawful climate of opposition to District 1199's orga-nizing efforts incited by Respondent Haven Manor. Asidefrom the organizing efforts of Local I 11 15. which were foundby the Board (10-13 76) to have been unlawfully assistedby Respondent Haven Manor. the record does not showthat District 1199 was competing with any labor organiza-tion other than Local 1115.Although the Board's Order of October 13. 1976. wasissued upon Respondent Haven Manor. the credited evi-dence of record does not show that I.ocal 1 I 15 at any time.rejected the receipt of employees' dues and initiation feespaid to It pursuant to emnployee checkoff authorizations andtile expired 1975 collective-hargaining contract. Nor doesthe e idence show that ocal I I 15 ever ofttered to tender or.in fact, tendered such dues and initiation fees to the lespec-live employees. advised Respondent Haven Manor to dis-continue the pay ment of such dues and initiation fees to it.or advised Respondent Haven Manor to remove the liteia-lure from its bulletin board which recognized L.ocal I 15 asthe bargaining representative of' its employees and pro-moted its organizing efforts.Nor did Local 115 request Respondent Haven Manor topreclude its employees or supervisory employees from solic-iting membership on its behalf. Instead, the evidence clearlyshows that I.ocal I15 silently accepted. received. and be-came beneficiary (of signed authorization cards) of such un-lawful assistance from Respondent Hlaven Manor, whichwas alreads forbidden by the Board to render such assist-ance. nder such circumstances lIocal I 1 15 cannot be con-sidered an innocent and eligible competitor with District1199 for recognition as representative of Respondent Hta-sen Manor's employees. Prior and subsequent to March 4.1977. I.ocal 1115 not only received such assistance but alsocoercively opposed the organizing efforts of' District 1199:such unlawful assistance rendered to Local I1115 was itselfunlawful and in violation of Section 8(a)(2) of' the Act. aswell as the Board's Order of' October 13, 1977: I.ocal I 15silently accepted and received arid became beneficiars sev-eral signed authorization cards) of' such unla\wful assist-ance: and, thereifre. Local I115 could not have been andcannot be deemed an innocent and eligible competitor withDistrict 1199 for recognition of Respondent Haven Manor'semployees.('ounsel for Local I 1 5 contends that for years it has hadan interest in representing the employees of RespondentHaven Manor and that in January 1977. when it learnedDistrict 1199 was engaged in a solicitation campaign. it tooproceeded to solicit on behalf of lIocal I 115 in an effort toprevent L.ocal 1115 from being precluded from participat-ing in any representation proceeding which might haveeventuated. (Counsel for Local 11 15's argument seems tocontend that since it engaged in an organizing campaignbefore District 1199 presented its demand for recognitionon March 4 Local I 115 made an eligible showing of inter-est. so as to become a competitor for recognition along withDistrict 1199, even though l.ocal 1 115 continued to receiveunlawful assistance from Respondent Haven Manor. Insupport of this argument, counsel for Local I 115 cites Com-munio Medical Services of Clearfiell. Inc., d/bla Clear ltCI-yen Nursing Holme, 236 NLRB 853 (1978). However, anexamination of that case reveals that there the Administra-tive Law Judge permitted as a part of a settlement of theproceeding the withdrawal of charges alleging violations ofSection 8(a)( 1). (5). and (3) of the Act. without any evidencethat the unfair labor practices were remedied by reinstate-ment. backpay. or notice to cease and desist from violatingSection 7 rights of the employees. Here. unlike the unfairlabor practice charges in the above-cited proceeding. thesettlement agreements provide for remedying the unfair la-bor practices b reinstatement or waiver of reinstatementwith backpay. as well as the posting of a notice designed toremedy all unfair labor practice charges, prior to District1199's motion for withdrawal of the charges.46 HAVEN MANOR HEAIT1H REIAFI) FACILIFYCounsel for Local I 115 also argues unfairness of the Re-gional Director for Region 29's approval of withdrawal ofthe petitions for election In this regard. I simpl5point outthat the propriety of approval or disapproval of withdrawalof petitions in the representation proceedings is not a sub-ject presented for determination in this proceeding. More-over, counsel for Local Il15 further argues that Respon-dent Haven Manor's compliance with the postingprovisions of the Board's Order was completed on Januars17. 1977. even though neither Respondent llaxen Manornor Local I 1115 had reimbursed the emplosees with duesand initiation fees as Respondent had been ordered t do,Respondent Haven Manor had not removed frorm its hulle-tin board recognitional and promotional literature on be-half of Local I 1115. and some of Local I I 15's authorizationcards obtained during January April 1977 were solicited hxsupervisory personnel of Respondent Htaven Manor. in vio-lation of the prior Board Order. It is noted that bh its objec-tion to the scheduling of the representation hearing com-menced on April 7. 1977, counsel for Local Ills admllitIeLthat it knew that Respondent Haven Manor had not fullycomplied with the Board's Order of October 13. 1976. andthat it intervened in that representation proceeding whichresulted in a withdrawal of the petitions. Suhsequenls.thecomplaint in the instant proceeding was issued against Re-spondent lHa\,en Manor with l.ocal I115 joined as a partsin interest.I cannot comprehend how counsel for L.ocal I 115 cancontend that the Local's collection of 13 or more authoriza-tion cards during the period January April 1977 can consti-tute a proper showing of' interest when the ecidence of rec-ord clearly shows that such sho ilng las tinllt'ed itlh thecontinued unlawful assistance of Responden t Haven Man-or. ('ounsel further contends that .ocal I 1 15 could not heheld responsible for Hlaven Manor's fatlire to full comnplswith its Order. I do not agree with such contention. becausethe evidence of record shows that l.ocal I 115 knoa ingl\accepted and received such unlaxful assistalnce withoutmaking an} effort to reject or request discontinuance ofsuch assistance. In any, event. since l.ocal I 15 WSas unlaw-fully assisted. innocently or with conscious antd encouragilngknowledge. its showing of interest is nevertheless taintedwith the unlawful assistance and cannot constitute a properand independent showing of interest. C'onsequentls I con-clude and find that Local 1115 has no standing as an eligi-ble competitor with District 1199 for recognition as the rep-resentative of' the employees of' Respondent [taleln Manor.and District 1199's motion for withdrawal of the charge ishereby granted, and the settlement agreements approved.In view of the foregoing evidence. I further conclude andfind that Respondent Haven Manor's and Respondent Lei-sure-Time's unlawful conduct constituted the commissionof independent, substantial. and pervasive unfair laborpractices disruptive of election conditions and processes.which prevented a free election and caused or would causethe dissipation of District 1199's majoriot showing of inter-est, thereby warranting the issuance of a collective-hargain-ing order. N. L. R. B. v. Gissel Packing Co. .. 395 U.S. 75(1969).Moreover. having found that Local 1199 enjo ,ed mi jor-it\ shou ing o(f interest on and before \larch 4. 1977. Re-spondent lax en Manor and Respondent l.eisurc-lim lwere therel re ohbligated to bargain \ ith I)istrict 1 199 priorto and at least on the latter's demand on March 4, 1977.Therefore, the settlement agreements and collectlice-bar-gaining agreement Respondent il:\en Manor entered intowith District 1 199 and Charging Part Israel [-lhai dluitgthe pendenc of this proceeding were proper a d are herehbapproted hb' me. I.coal I 15 is not prejludiccd bh tIis dIci-sionl hbecause ailtIIough it preseInted C\ Iidenc of a s1hou Iilgcof' interest during this proceeding. that er interest \\asestablished to e tainted bh the unla ifuil assistance it re-ceived lrolll Respondent Haxen Manor i and Respondentl eisure- I ime during the period Januar\ March 1977. Intiolation of Section 8(a) I ). (2). and (3) of' the Act .nId tilheBoard's ()rder of October 13, 1976.RespondenII I.es ure-ime's in \olenient ith Rspolndenl[Iaell n lailr in the collllllissiol of unlair labor practi es, TIhi llldancc ot the credited ICSt11inOil of sC \Ct.l lit-nesses clc,rl establishes that Respondent laxen M\anloraiLd Respondent I.eisure- l'imc entered Inllt a subcontracl-inc arranllniieint on March 6 , ith the principle ohiecti\e ofdestros in Ithe nina lorit? tatus of) District 1 199 id sel ttligthe fuldltilon for the termina;ltionl ol arious Di)lstrict 1 199s11 pportelrs rllspticd nd credited tetnll on! f Robin(iinisbe .1lid Sliclo I 1lll;ll rid ICn 1\ cleas ctibliShed lhtAthe reclcitllilll 1ridl \xtioal dlepuitrnllis NcereL sulhcoii-Iracted I citru- I nlle ()r. Il\mlan Zanift). .lch sub-jected hl 11ll 1o Crcl .C IlllCl't C llUlo ti ,ll ltolt tnl tile\could ltl 1 1 ;ili 1111unio1. li creillted cs idleTce a;il si1o)xsllhat Xdliulltlrllmlt, r (' llun. )il t eisS. ai; Ill ) Dr. Zan il' in-terrogitel inl luretleind .rIOls nIrc .l lplo } s xili loss ftheir job, l the\ did not bailndon their support for D)istrict1199. 111Can l li pOilliCLd other enlploxeCs benefits if suchempniploscs .IhndonCd their support or )istrict 11 99Counsel Ior Respondent l isure- linie established th;lt theonIs chliice in the ernploecs' status after the subconitracttook etlect a'its that the emplos es ere paid hs Ileisure-Time. I all otlher respects. the emplosees reported to thesame su per sors. PhIhs Howard or Mr. :rank. hoth ol'whonm rCli:niiCed oni the pa roll of Respondent Haxen Man-or. and their sal;lries. pai period. pa; dateiL. ail health planrem;ined the same as heftre the suhcoltract took effect. Itis particulal!, noted that the record shows that neither Re-spondent I l;xven Manor nor Respondentt I.eisure-limeelected to put on a defense hb was of lirect evideice alidthat Respondent ha;len Manor reflrred to Respondent Lei-sure-Time as a coemploser or joint emploser with Respon-dent la cin Mlanor. to lhich Respondenlt I.eisure-TilleC didnot respondiBased upoll the oregoing credited c idence I concludeand findl Ih.l Respondent laven Manor and Respondentl.eiscure- I 1tn were engaged i ain tegrated emnploer ar-rangement during which the Jointl \iolaed Sections8(a)( 1 ),(2), and (3) of the Act.47 I)I(4lISIONS O)1 NAIIONAI I.ABOR RELI.AIIONS BOARIOrder ruling on ('harging Party Israel lbah's motion towithdraw charges brought against Respondent HavenManorCharging Party Israel Elbaz moved that the charges tiledagainst Respondent Haven Manor. based upon a non-Board settlement of $3.500. he withdrawn. There were noobjections to the motion, and. it appearing i'rom the recordthat the purposes of the Act have heen satisfied. said mo-tion is hereby granted.Order ruling on motion to approve the settlementagreements executed by Respondent HavenManor and District 1199Upon consideration of' motions hy District 1199 andcounsel for the General ('ounsel to approve the settlementagreements executed bh Respondent I;Haven Manor andDistrict 1199, 1 find that said agreements provide a ull aMndfair remedy for all violations of Section 8(;1)( ) and (3) ofthe Act and that such agreements satisty the purposes alndspirit of the Act and are herebh approved.I\. M11-1 I:- I 1 I111 lNl AIR I AtU)R PRV( Il IS I'ION( ONItMi IThe activities of Respondent set forth above. occurring inconnection with its operations, have a close, intimiate. andsubstantial relationship to trade. traflic. and colnmmerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the ree low otco merce.V. III1 RIMI-I)YHaving found that the Respondent I.eisure-l'ilme. as aLnintegrated employer with Respondent Ilaven Manor hasengaged in certain unfa;ir labor practices in violation of Sec-tion 8(a)(3) (2), and (I ) of the Act, it will be recomlmendedthat Respondent cease and desist therefrom aild take cer-tain affirmative action designed and found necessar' to e-fectuate the policies of the Act.Having found that Respondent l.eisure-lTime as an inte-grated employer with Respondent ilaven Manor. coer-cively interrogated employees about their union interestand activities on behalf of I)istrict 1199: that it threatenedemployees with discharge if they supported l)istrict 11 99and told them they did not need a union and could not joina union: and that Respondent l.eisure-lime was part of allagreement with Respondent Haven Manor to underminethe organizing efforts of I)istrict 1i99 anld promote Ille unioneJlrt.s ,/ I.ocal 1115 by engaging in the aforedescribed con-duct and by discriminating against said employees by re-ducing their working hours. changing their job assignments.issuing them warning slips, and issuing work evaluation andwarning slips in an efliort to orce said employees support-ing ocal 1115 to voluntarily terminate their employmentwith Respondent Haaven Manor. in violation of Sections(a)( l). (2). and (3) of the Act. I'he recommended Orderwill provide that Respondent Leisure-lime. as a jint em-ployer or an integrated employer with Respondent avenManor. cease and desist from engaging in such conduct andmake the emplo sees whole for any loss of' earnings withinthe meaning and in accord with the Board's decisions inI' 1 '. Wl'oo/lworlh (o,,p//v'. 90 N LRB 289 (1950) and /,,or-iuln Sleel (orporri,on. 231 NLRB 651(1977). except as spe-cificalls modified bh the wording of such recommended Or-der('N It I I SIONS ( I. AV,.I. Respondent l.eisure-Tim.e an integrated employerwitli Respondent Haven Manor herein. is an employer en-gaged in commerce within the meaning of' Section 2(61 and(7) of the Act2. District 1 199, National Jnion of I1ospital and Icalth('are El mplosees. RWDSLJ. A (10(). and l.ocal 1115.Joint Board. Nursing lome and 1 lospitl lmployees I)ii-sions herein cailled l.ocal IllS. are. and have been at alltimes mnaterial herein. labor organizations within the mean-ing of Section 2(5) of' the Act.3. B coercivel, interrogating its employees about theirunion interest and activities on behalf of' listrict 1 199. Re-spondent eisure- lime iolated Section Xla I) of' the Act.4. B entering into sbhstantial arrangement with Re-spondelnt Ilaveln Manor with the pri mary objective of de-stroying )istrict 1199's majorits status and with the furtherobject of terminating various I)istrict 1199 supporters bydischarging them or causing them to voluntarily resign. Re-spondent I laven M;anor and Respondent l.eisure-'l'ime vio-lated Section 8X;I)) ). (21, m;lld (3) of' ite Act.5. By telling enplohvees they did not need a union andcould not join hl I ion (I)istricl 1i 99), Respondent l.ei-sure-' inle iolited Sectioin 8(a ( I of the Act.6. BI ililng Respondent Ilasen Manor ill a meetingduring vihich Resplondenlt l;tven Manor and RespondentI.eisure-'itle interrogated a nd threatened various enm-ployee supporters of' )istrict 1199, as well as promisedsome employees benefits i they abandoned their supportfor )istrict 1199. Respondent I isure-Tiime and Respon-dent lia,en Manor violate d Section 8(a )( ) of' the Act.7. These unfiir labor practices were so independent. sub-stantial. and pervasive that the5are disruptive of' the elec-tion processes precluding a air election and wa;rranting anorder to barg;ain.8. The aoresaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.IRecommended Order omitted from publicationilSee. generall). I Plumbnmr & aml yi .11 NI.RR 716 (1962).48